Citation Nr: 0722684	
Decision Date: 07/25/07    Archive Date: 08/02/07	

DOCKET NO.  04-41 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
manifested by spider-like lesions, telangiectasia, and cherry 
angiomas, claimed as the residual of exposure to Agent 
Orange. 

2.  Entitlement to an initial evaluation in excess of 
70 percent for post-traumatic stress disorder. 

3.  Entitlement to an increased rating for a skin disability 
manifested by a scar behind the right ear, open comedones, 
and epidermal cysts on the lower, mid, and upper back, 
currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971, a portion of which represented service in the Republic 
of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2002, November 2003, June 2004, and 
May 2006 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.

In correspondence of July 2006, the veteran's attorney 
indicated that the veteran "did not contest" the 30 percent 
rating assigned for his service-connected skin disorder, and 
that that issue "need not be sent to the Board of Veterans' 
Appeals."  Based on that statement, the Board is of the 
opinion that the veteran has withdrawn from consideration the 
issue of an increased rating for his service-connected skin 
disability manifested by a scar behind the right ear, open 
comedones, and epidural cysts on the lower, mid, and upper 
back.  Accordingly, that issue will not be addressed.


FINDINGS OF FACT

1.  A skin disorder manifested by spider-like lesions, 
telangiectasia, and cherry angiomas, claimed as the residual 
of exposure to Agent Orange, is not shown to have been 
present in service, or at the present time.

2.  The veteran's service-connected post-traumatic stress 
disorder is productive of no more than severe social and/or 
industrial impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such an unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or the inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  A skin disorder manifested by spider-like lesions, 
telangiectasia, and cherry angiomas, claimed as the residual 
of exposure to Agent Orange, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for an initial evaluation in excess of 
70 percent for service-connected post-traumatic stress 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130 and Part 4, Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)) redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim-veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of April and October 
2004, and once again in August 2005 and March 2006, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection and an increased rating, as well as what 
information and evidence should be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
inpatient and outpatient treatment records and examination 
reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in 
the sequence of events or content of the notice is not shown 
to have had any effect on the case, or to have caused injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  

The veteran in this case seeks service connection for a skin 
disorder manifested by spider-like lesions, telangiectasia, 
and cherry angiomas.  In pertinent part, it is contended that 
all of the aforementioned pathology is in some way the result 
of the veteran's exposure to Agent Orange in the Republic of 
Vietnam.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval or air service, certain 
diseases (including chloracne or other acneiform disease 
consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)) shall be service connected, even though there 
is no record of such disease during service, if they have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneiform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
a herbicide agent during active military, naval, or air 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2006).  For purposes 
of this section, the term "herbicide agent" means a 
chemical or an herbicide used in support in the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending in 
May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii) (2006).

In the present case, service medical records are negative for 
the presence of a skin disorder characterized by spider-like 
lesions, telangiectasia, or cherry angiomas.  As of the time 
of a service separation examination in March 1971, the 
veteran's skin was within normal limits, and no pertinent 
diagnosis was noted.  The earliest clinical indication of the 
presence of "spider-like" lesions is revealed by an Agent 
Orange Protocol examination dated in January 1987, almost 16 
years following the veteran's discharge from service, at 
which time there were noted a number of very tiny, spider-
like lesions on the veteran's chest.  Significantly, at the 
time of that examination, there was no indication that those 
"spider-like" lesions were in any way the result of the 
veteran's period of active military service, including 
exposure to Agent Orange.

VA examinations in May 1996 and January 1998 revealed the 
presence of epidermoid cysts, as well as certain acneiform 
lesions; however, both of those examinations were negative 
for any "spider-like" lesions, telangiectasia, or cherry 
angiomas.  Not until the time of a VA dermatologic 
examination in March 2000, almost 30 years following the 
veteran's discharge from service, was there evidence of 
telangiectases or cherry angiomas of the veteran's chest and 
back.  Significantly, at the time of that examination, it was 
noted that the pathology in question was not in any way 
related to the veteran's service-connected cysts, but rather 
seemed to represent a "totally different dermatologic 
process."

The Board acknowledges that, in correspondence of December 
2001, the veteran's private physician speculated that it was 
possible, or even probable, that the veteran's skin pathology 
was in some way the result of his active military service.  
That same physician, however, admitted that he could not say 
that the lesions in question were "definitely related" to 
service.  Significantly, in the opinion of an independent 
medical expert dated in September 2001, the veteran's 
telangiectasia was "unlikely" related to service, and his 
cherry angiomas were "definitely" not related to any in-
service occurrence.  Neither of those pathologies were 
attributed to service-connected epidermal cysts, inasmuch as 
there was no well-known association between those entities.

The Board observes that, while at the time of a subsequent VA 
dermatologic examination in July 2002, there was noted a 
history of scattered telangiectasias and cherry angiomas, no 
such pathology was present on physical examination.  
Moreover, during the course of a subsequent VA dermatologic 
examination in February 2004, it was noted that the veteran 
displayed no evidence of any telangiectasis.  Cherry 
angiomas, it was noted, were a normal finding in persons over 
the age of 50, and had no known relationship to exposure to 
hydrocarbons (such as Agent Orange).  Nor was there any 
evidence of an active skin condition on subsequent VA 
dermatologic examination in April 2006.

The veteran's claimed skin disability does not fall within 
the parameters of any of those disabilities for which service 
connection might be granted on a presumptive basis based on 
exposure to Agent Orange.  Based on the aforementioned, the 
Board is unable to reasonably associate the veteran's claimed 
skin disorder manifested by spider-like lesions, 
telangiectasia, or cherry angiomas with any incident or 
incidents of his period of active military service, including 
exposure to Agent Orange.  Accordingly, service connection 
must be denied.

Turning to the issue of an initial evaluation in excess of 
70 percent for post-traumatic stress disorder, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Although the Board must consider the veteran's medical 
history as required by various provisions of 38 C.F.R. 
Part 4, including Section 4.2 (see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)), the regulations do not give past 
medical reports precedence over current findings.

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In a rating decision of November 2003, service connection and 
an initial 70 percent evaluation were granted for post-
traumatic stress disorder, effective December 10, 1993.  The 
veteran voiced his disagreement with the assignment of that 
70 percent evaluation, and the current appeal ensued.

The Board notes that, effective November 7, 1996, the 
schedular criteria for the evaluation of service-connected 
mental disorders underwent revision.  In a precedent opinion 
of the VA Office of the General Counsel, it was held that, 
when a provision of the VA Rating Schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and if the amendment 
is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).

Pursuant to those laws and regulations in effect prior to 
November 7, 1996, a 70 percent evaluation for service-
connected post-traumatic stress disorder is warranted where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and where 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation, under those 
same laws and regulations, is in order where the evidence 
demonstrates that the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or where totally 
incapacitating psychoneurotic symptoms such as fantasy, 
confusion, panic, and explosions of aggressive energy with 
disturbed thought or behavioral processes border on gross 
repudiation of reality resulting in a profound retreat from 
mature behavior; and/or where there is an inability to secure 
or follow a substantially gainful occupation.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).

Under the current schedular criteria in effect for the 
evaluation of service-connected post-traumatic stress 
disorder, a 70 percent evaluation is warranted where there is 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); and/or the inability 
to establish and maintain effective relationships.

A 100 percent evaluation, under those same laws and 
regulations, requires evidence of total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communications; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time and 
place; and/or memory loss for the names of ones own close 
relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
November 7, 1996).

In the present case, at the time of a period of VA 
hospitalization during the months of January and 
February 1992, it was noted that the veteran had a lengthy 
history of alcoholism, with multiple admissions for 
detoxification and alcohol programs.  Also noted was that, 
following the veteran's discharge from service, he went to 
work "driving trucks" for a period of 2 years.  Reportedly, 
at the end of that period, the veteran began to jump from job 
to job "to get better pay."  In 1976 and 1977, the veteran 
worked at a penitentiary, though eventually that job proved 
to be "too much pressure."  According to the veteran, he 
worked at a VA National Cemetery from 1979 to 1985, following 
which he worked for some period as a carpenter's helper and 
custodian.  The pertinent diagnoses noted at the time of 
discharge were alcohol dependence, polysubstance abuse; 
personality disorder, with a severely dysfunctional lifestyle 
and lack of responsibility with dependent features; and 
organic brain syndrome secondary to alcoholism.

In a private medical record of September 1997, it was noted 
that the veteran suffered from organic brain syndrome 
secondary to alcoholism, as well as a personality disorder.  
Also noted were problems with left shoulder, neck, and left 
knee pain.  Reportedly, the veteran was unemployed, and had a 
hard time keeping any employment.

During the course of a private psychiatric evaluation in 
December 1997, the veteran complained of withdrawal from 
people and an inability to deal with them.  According to the 
veteran, when demands were made of him, he became aggravated, 
and was unable to work.  Contributing to this problem were 
various physical conditions, with pain in the joints, 
including the ankles, knees, and elbows, as well as numbness 
in the fingers.  According to the veteran, two years earlier, 
he had worked as a janitor for the Santa Fe Public Schools, 
but stopped secondary to a sense of "being pressured or 
stressed."  Noted at the time of evaluation was that the 
veteran's overall situation was complicated because he was a 
recovering alcoholic, characterized by years of sobriety 
punctuated by occasional lapses.  In the opinion of the 
examiner, the veteran suffered from a longstanding pattern of 
dysfunction consistent with his history of drinking.  
Moreover, were the veteran's sobriety to be maintained, this 
would indicate an underlying characterological basis for his 
difficulties.  According to the examiner, the veteran 
additionally suffered from a variety of physical complaints 
which exacerbated his modest capabilities.  The diagnostic 
impression following testing was that of ongoing depression 
and alcohol dependence in remission, with no symptoms of 
post-traumatic stress disorder.

In a rating decision of July 1999, the veteran was granted a 
permanent and total disability rating for pension purposes.  
Noted at the time was that the veteran was a high school 
graduate, and last worked as a custodian in 1996.  Further 
noted was that the veteran been diagnosed with organic brain 
syndrome secondary to alcoholism and a personality disorder, 
and had been evaluated as severely dysfunctional due to his 
personality disorder.

During the course of VA outpatient psychiatric treatment in 
May 2000, a mental status examination showed the veteran's 
affect and/or mood to be flat, and in the restricted range.  
His thought processes were linear, and his thought content 
showed no evidence of either suicidal or homicidal ideation.  
The veteran was alert and oriented, and both judgment and 
insight were described as fair.  The pertinent diagnosis was 
of an intermittent explosive disorder, rule out post-
traumatic stress disorder, with a Global Assessment of 
Functioning Score of 50.

At the time of a VA outpatient medication evaluation in 
September 2002, it was noted that the veteran was pleasant, 
as well as casually dressed and groomed.  His mood was 
euthymic, and his associations tight, with no evidence of any 
suicidal or homicidal ideation.

At a VA psychiatric examination in December 2004, which 
involved a full review of the veteran's claims folder, it was 
noted that the veteran was appropriately dressed and groomed.  
His manner, while cooperative, was somewhat nervous.  Noted 
at the time of examination was that the veteran's speech was 
of a normal rate and rhythm.  He reported his mood as 
slightly nervous, and his affect was consistent with that 
self-report.  The veteran's thought processes were goal 
directed, and his thought content showed no evidence of any 
delusions or hallucinations.  The veteran similarly denied 
any suicidal or homicidal ideation, and was oriented and 
capable of abstract thinking.  Noted at the time of 
examination was that the veteran's remote and recent memories 
appeared intact.  Also noted was that test scores were 
suggestive of an individual with moderate to severe post-
traumatic stress disorder.  The pertinent diagnosis noted was 
chronic, severe post-traumatic stress disorder, with a Global 
Assessment of Functioning Score of 50.  According to the 
examiner, the veteran had "serious" symptoms of post-
traumatic stress disorder, as well as "serious" impairment 
in his occupational functioning, though socially, he had been 
able to maintain a relationship for the past year.

On subsequent VA psychiatric examination in March 2006, the 
veteran was fully cooperative, with no evidence of either 
hallucinations or delusions.  Although according to the 
veteran, he had experienced suicidal ideation in the past, 
there was no evidence of any current ideation or intent.  
When questioned, the veteran described a problem with his 
temper, particularly when he was drinking; however, this was 
"much better" since he had stopped drinking.  Mental status 
examination showed the veteran to be oriented to person, 
place, and time.  The veteran's mood ranged from dysthymic to 
depressed, though his affect was appropriate to his mood.  
According to the veteran, he did have some hope for the 
future.  In the opinion of the examiner, the veteran 
continued to be significantly depressed, as evidenced by his 
difficulty concentrating and self isolating.  The pertinent 
diagnosis was chronic post-traumatic stress disorder with 
chronic depression, with a Global Assessment of Functioning 
Score of 46.

As of the time of a recent VA psychiatric examination in 
October 2006, which examination involved a full review of the 
veteran's claims folder, it was noted that the veteran had 
experienced daily, moderately severe non-post-traumatic 
stress disorder symptoms for many years.  According to the 
veteran, he was a "loner," with no close friends.  The 
veteran denied any suicide attempts, and similarly denied any 
history of violence or assaultiveness; however, he continued 
to experience problems with depression, anxiety, anger, and 
social isolation, as well as sleep problems.

At the mental status examination, the veteran was clean and 
neatly groomed, as well as appropriately dressed.  His 
psychomotor activity and speech were unremarkable, and his 
affect was normal.  At the time of examination, the veteran's 
mood was characterized by anxiety, agitation, and depression.  
He was, however, alert and well oriented, with an 
unremarkable thought process.  Thought content was 
characterized by paranoid ideation, and both judgment and 
insight were described as fair to poor.  At the time of 
examination, there was no evidence of any obsessive or 
ritualistic behavior, and the veteran denied problems with 
panic attacks.  Suicidal and/or homicidal thoughts were not 
present, and the veteran's ability to control his impulses 
was good.  Noted at the time of examination was that the 
veteran's recent, remote, and immediate memory was "poor."  
According to the examiner, the veteran had experienced daily, 
moderately severe symptoms of post-traumatic stress disorder 
since his service in Vietnam.  Also noted was that the 
veteran was currently unemployed.  The pertinent diagnosis 
noted was chronic post-traumatic stress disorder, with a 
Global Assessment of Functioning Score of 50.  Significantly, 
according to the examiner, the veteran did not experience 
either total occupational or social impairment due to his 
post-traumatic stress disorder symptomatology.

Based on the aforementioned, it is clear that, over the 
course of the current appeal, the veteran has failed to 
demonstrate symptoms of post-traumatic stress disorder 
commensurate with greater than a 70 percent evaluation.  
Although in the early to mid 1990s, the veteran experienced 
what could best be described as some significant impairment 
in his ability to remain employed, that impairment was the 
result of problems other than post-traumatic stress disorder.  
Significantly, during the period in question, the veteran was 
struggling with alcohol dependence and polysubstance abuse, 
as well as a severe personality disorder and organic brain 
syndrome, all of which eventually led to his being granted a 
nonservice-connected pension.  At no time, however, was the 
veteran shown to be suffering from virtual isolation in the 
community, and/or totally incapacitating psychoneurotic 
symptoms such as fantasy, confusion, panic, or explosions of 
aggressive energy with disturbed thought or behavioral 
processes bordering on gross repudiation of reality 
sufficient to warrant the assignment of a 100 percent 
schedular evaluation.  Nor was any inability to secure or 
follow a substantially gainful occupation the result of 
service-connected post-traumatic stress disorder.

The Board observes that, at no time during the period in 
question has the veteran been shown to be suffering from any 
gross impairment in thought processes or communications.  
Further, there has been no evidence of persistent delusions 
or hallucinations, or of grossly inappropriate behavior, or 
disorientation to time or place.  Rather, the veteran has at 
all times been alert and well oriented, with no evidence of 
either homicidal or suicidal ideation.  As of the time of the 
most recent VA psychiatric examination in October 2006, it 
was clearly stated that the veteran did not suffer from total 
occupational or social impairment due to service-connected 
post-traumatic stress disorder.

The veteran's attorney has argued that, for the period from 
1993/1994 to November 1996, the veteran is entitled to a 
100 percent schedular evaluation for post-traumatic stress 
disorder under the provisions of 38 C.F.R. § 4.16(c) which 
were in effect at that time.  That regulation provided that, 
where a veteran is in receipt of a 70 percent evaluation for 
a service-connected mental disorder (such as post-traumatic 
stress disorder), and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, a total disability rating based upon individual 
unemployability was not to be assigned.  Rather, the 
veteran's mental disorder was to be assigned a 100 percent 
schedular evaluation under the appropriate diagnostic code.  
38 C.F.R. § 4.16(c) (effective prior to November 7, 1996).

Section 4.16(c) of Title 38 only applied where the service-
connected mental disorder which has been assigned a 
70 percent evaluation was the veteran's only compensable 
service-connected disability.  At the time the veteran was 
granted service connection (and a 70 percent evaluation) for 
post-traumatic stress disorder, there was already in effect a 
10 percent evaluation for the aforementioned skin disability 
manifested by a scar behind the veteran's right ear, open 
comedones, and epidermal cysts on the lower, mid and upper 
back.  Accordingly, the provisions of 38 C.F.R. § 4.16(c) are 
not for application in the veteran's case.

The Board has taken into consideration the veteran's 
contentions, and those of his attorney, regarding the 
severity of his service-connected post-traumatic stress 
disorder.  Following, however, a full review of the pertinent 
evidence of record, the Board is of the opinion that the 
70 percent evaluation now in effect for the veteran's 
service-connected post-traumatic stress disorder is 
appropriate, and that an increased rating is not warranted 
under either the "old" or "amended" schedular criteria for 
the evaluation of that disability which became effective 
November 7, 1996.





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a skin disorder manifested by spider-
like lesions, telangiectasia, and cherry angiomas, claimed as 
the residual of exposure to Agent Orange, is denied.

An initial evaluation in excess of 70 percent for post-
traumatic stress disorder is denied.



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


